Citation Nr: 1438430	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-05 768	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, continued a 70 percent evaluation for service-connected PTSD.  Jurisdiction over the claims file is held by the RO in Indianapolis, Indiana.   


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant expressing intent to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider the appeal and it must be dismissed.

ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


